DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/22/2022 where independent claim 1 has been amended. Claims 1- 20 are pending and ready for examination.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 7 – 16)



The Applicant states (Page 9)


    PNG
    media_image1.png
    225
    722
    media_image1.png
    Greyscale


	The Examiner disagrees with the Applicants characterization of McGrath and more importantly the Applicant’s product management decisions regarding what one of ordinary skill in the is able to practice or readily perform. The Applicant relies on a ‘transparent” argument and subsequently dictates that one of ordinary skill in the art cannot perform the Applicant’s limitation(s). However the Examiner notes for purposes of appeal the Applicant has relegated one of ordinary skill in the art to an “automaton” MPEP 2143.03 states:
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396

	The Applicant relies on “transparent” argument is improper and the Examiner asserts the Applicant’s specification comprises no evidence or details regarding any unexpected results, race conditions, boundary conditions, etc. when merely providing notices to users and/or administrators about the status of services. The Applicant’s only evidence is the product management decisions of “transparent”

	The Examiner also notes the Applicant’s mischaracterization of McGrath with respect to “new application” The Applicant has made a product management decision not afforded by the MPEP that one of ordinary skill in the art cannot learn about a resource validation scheme for execution when an application (e.g. new application) transitions for an inactive state to an active state. The Examiner contends one of ordinary skill in the art is readily able to consume, digest, and/or learn the importance of validation of resources and permit of execution solely based upon transitioning (i.e. regardless of a new application or hibernated)

	The Examiner notes Baset (US 2013/0283266) clearly substantiates the Examiner’s position. Baset states: 


    PNG
    media_image2.png
    132
    566
    media_image2.png
    Greyscale



	Baset clearly teaches one of ordinary skill in the art a resource determination scheme in order to make an informed decision about resuming execution of services in an idle, hibernating, and/or quiescent state.

	The Examiner notes for purpose of Appeal the concept of resource analysis with respect to idle, quiesced, and/or suspended services is well known and conventional in the art.

Chandrachari (US 8,880,687) states (Column 24, Lines 53 – 63):


    PNG
    media_image3.png
    289
    676
    media_image3.png
    Greyscale















Archer (US 2014/0245316) states ([0060])

    PNG
    media_image4.png
    374
    620
    media_image4.png
    Greyscale

Chandrachari and Archer clearly illustrate performing an analysis on resources in order to determine if a service should resume is  merely a conventional tool readily available to one of ordinary skill in the art.

The Examiner disagrees with the Applicant’s characterization of the Double Patenting Rejection. As indicated in the rejection the claims for the Instant Application are a broadened version of what ha already been patented. Applicant appears to be suggesting a Continuation In Part (CIP) when the claim language is readily visible (see e.g. Claim 1 of Instant Application) of   US 10,512,053


    PNG
    media_image5.png
    250
    941
    media_image5.png
    Greyscale

 

    PNG
    media_image6.png
    706
    1098
    media_image6.png
    Greyscale


The limitations above are clearly embedded in Independent claims and being argued by the Applicant. The Instant Application is a broadened version (i.e. less subject matter).



 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 USC 103 as being unpatentable over McGrath (US 2013/0297688) in view of Baset (US 2013/0283266) and in further view of Cahill (US 8,181,071)

Regarding claim 1, McGrath discloses a system for selectively hibernating and restarting execution of a node of an application instance in a distributed computing environment, the system comprising (McGrath; McGrath teaches a system for idling (i.e. hibernating) and restarting a node of an application instance; see e.g. [0065] “ … idling an application or an application component in a multi-tenant  cloud hosting environment … shut down the application … restart the application …”):
 a memory (McGrath; see e.g. [0126]; see e.g. [0127] “ … a main memory 804 …”); and
 a processor (McGrath; see e.g. [0126]; see e.g. [0128] “ Processing device 802 represents one or more general purpose processing devices such as a microprocessor, central processing unit …”); and 
a memory, accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (McGrath; see e.g. [0126], [0127])):
 in response to determining that a criterion for hibernation of the node is satisfied, hibernating the node (McGrath; McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” 
see e.g. [0037]); 
receiving a request from a client for the application instance (McGrath; McGrath teaches that once the application instance is hibernated , requests from clients are redirected to a  restarter; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) ;
 redirecting the client to the application instance upon the node restarting (McGrath; McGrath teaches  client requests may be redirected back  to the application instance when it has reverted back to the active state (i.e. from the idle state);
see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”)




Although McGrath teaches the dynamic monitoring of thresholds to facilitate migrating application instances between active and hibernation states and the prequalification of application instance resources to handle client requests, McGrath does not address conventional schemes with respect to page redirecting and therefore does not expressly disclose:



responsive to the request and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node

 providing a redirect page indicating that the application instance is in hibernation; 

However in another embodiment McGrath discloses:

a determination of predefined amount of resources to permit execution of a node prior to starting the node (McGrath; McGrath teaches before a node and/or application instance transitions from an inoperable state  into an active state a resource analysis is performed in order to determine if there are a predefined amount of resources to permit execution;

see e.g. [0100] “ ... the current capacity on the discovered nodes is determined ...”
see e.g. [0101] “ … information about the nodes … is stored in a data store accessible by the broker … such information about the nodes can include the pre-calculated capacity of each node … retrieving the capacity …”
see e.g. [0095] “ … application attribute can be application size. This can be measured in sheer memory used by the application node … the number of applications of various sizes can be stored an updated as a custom fact …”

Therefore it would have been obvious to one of ordinary skilled in the art (IT/IS specialist, Cloud Administrator, etc.) before the effective filing date of the claimed invention to utilize McGrath’s resource determination scheme for applications going into an active state. The motivation being the combined solution provides for one of ordinary skill in the art the ability to apply the necessary analysis when existing hibernated, inactive, or idled application instances are potentially transitioned to an active state

responsive to the request and a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (McGrath; McGrath’s  resource determination scheme which involves the transitioning of an application to an active state is readily applicable to an application instance in hibernation transitioning to an active state)

As evidence of the above rationale Baset discloses:

a determination that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (Baset; Baset teaches a determination is made if there are sufficient resources for a quiesced VM to resume and/or transition to an active state;

see e.g. [0021] “As resource usage of a VM changes with time, and VM provision and de-provision occur from time to time, resource usage in the cloud changes as well, Accordingly the remediation center periodically checks whether sufficient resources become available for any quiesced VMs to resume” 
see e.g. [0017] “ ... determining which operations (migration, quiesce or resume) should be taken for which VMs, in order to remediate resource overload in oversubscribed computing systems which  may  not have sufficient resources, while increasing (for example, maximizing) the value of running services”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Baset’s quiescent resource determination scheme. The motivation being the combined solution provides for one of ordinary skill in the art the ability to perform a rigorous analysis of resources before making the decision to resume or proceed to an active state. More importantly Baset clearly illustrates the importance of the determination is based upon a transition from an inactive to an active state.
	
Cahil discloses:
providing a redirect page indicating that the application instance is in hibernation (Cahill; Cahill teaches users may be directed to a web page that provides the status of an application instance; 
see e.g. Column 9, Lines 24 – 51 “… communicate with alternate server to display a downtime notification message web message for all incoming requests, indicating that the server hosting the requested web page, website, or web-based application is down …”); 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).

Regarding claim 11, McGrath in view of Baset and in further view of  Cahill disclose the system of claim 1, wherein the node is an application node and the criterion comprises a first criterion, wherein the operations comprise:
hibernating a database node of the application instance when a second criterion for hibernation of the database node is satisfied, wherein the first criterion used to hibernate the application node is decoupled from the second criterion used to hibernate the database node (McGrath; McGrath teaches composite applications comprising individual components (e.g. an application node and a database node )and where these nodes may have there own criteria for undergoing idling (i.e. hibernation); 
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application”).
Claim 2 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Barton (US 2014/0108649)
Regarding claim 2, McGrath in view of Cahill disclose the system of claim 1, and although McGrath in view of Cahill provides for an authentication service (see e.g. McGrath, [0041]) and page redirecting (see e.g.  Cahill; Column 9, Lines 24 – 51), McGrath in view of Glove does not address re-authentication upon resuming of an application service and therefore does not expressly disclose wherein the operations comprise: 
in response to providing the redirect page, providing an authentication page to authenticate the client prior to restarting the node.
However in analogous art Barton discloses:
wherein the operations comprise: providing an authentication page to authenticate the client prior to restarting the node ( Barton; Barton teaches clients are required to re-authenticate upon an application resuming service;
see e.g. [0150] “ The policy may also specify a re-authentication period ... application is restarted, a user is challenged  to re-authenticate ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Barton’s re-authentication scheme. The motivation being the combined solution provides for enhanced security with respect to resuming applications and/or services.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).
McGrath in view of Cahill and in further view of Barton disclose:
in response to providing the redirect page, providing an authentication page to authenticate the client prior to restarting the node (The combined solution per Barton provides for re-authentication prior to restarting the node to enhance service).

Claim 3 is rejected under 35 USC 103 as being unpatentable over McGrath in view Baset and in further view of Cahill and in further view of Barton and in further view of Seul  (US 2013/0151999)
Regarding claim 3, McGrath in view of  Barton and in further view of Cahill and in further view of Barton disclose the system of claim 2, and although the combined solution provides for displaying redirection pages, authentication service processing, and unavailability status of resources, the combined solution does not address every single conventional perturbation or matrix of displaying the data and therefore does not expressly disclose  wherein the operations comprise: 
providing an authentication page instead of the redirect page, wherein the authentication page requests login information and indicates that the application instance is in hibernation.
However in analogous art Seul discloses:
providing an authentication page instead of the redirect page, wherein the authentication page requests login information and indicates that the application instance is in hibernation (Seul; Seul teaches displaying login elements in association with also displaying the unavailability status of server resources (i.e. hibernation);
see e.g. [0069] “ ... the service process 100 on the user system will display the sticky note whenever the monitored server leaves the “100 service ready ”status and a user tires to login into the server (and thus has the login dialog open). The users can now immediately see if the program they are trying to login to will not work properly if the required server is down ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Seul’s displaying scheme. The motivation being the combined solution provides for one of ordinary skill in the art to determine another possible combination of displaying data resulting in enhanced user experience for those consuming services provided by the application instances.
Claim 4 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Barton and in further view of Cahill and in further view of Barton and in further view of Seul and in further view of Hoyos (US 2016/0379211)
Regarding claim 4, McGrath in view of Cahill and in further view of Barton and in further view of Seul disclose the system of claim 3, wherein the operations comprise:
requesting authentication data via the authentication page (McGrath; The authentication service taught by McGrath requires data to authenticate; see e.g. [0041]; see e.g. [0105] “... log into ...”);
	McGrath does not address the conventional process of error generation associated with authentication and therefore does not expressly disclose:
in response to determining that the authentication data is incorrect, redirecting the client back to the authentication page, providing an error message, or a combination thereof.
However in analogous art Hoyos discloses:
in response to determining that the authentication data is incorrect, redirecting the client back to the authentication page, providing an error message, or a combination thereof (Hoyos; 
see e.g. [0113] “ ... notify the user with an error message and can prompt the user to re-authenticate ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Hoyo’s error generation and/or re-authentication scheme. The motivation being the combined solution provides for increased efficiencies in user experience.
Claims 5 - 7 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Baset and in further view of Cahill and in further view of Glover (US 2014/0122723)
Regarding claim 5, McGrath in view of Baset and in further view of Cahill disclose the system of claim 1, wherein the operations comprise:
suspending execution of the node on the server and initiating execution of a listener (McGrath; McGrath teaches the node is shutdown/idled (i.e. hibernated) based upon the threshold and that a restarter (i.e. listener) is invoked (i.e. initiated) to monitor potential requests (e.g. HTTP requests) of the application during hibernation mode; 
see e.g. [0069] “ … application met or exceeded an idling condition threshold ….  in response … proceeds to idle the identified application …” see e.g. [0072] “ …. trigger idling …” see e.g. [0074] “… the application is shut down in response to the elapsed threshold observation … an application should be idled in response to having triggered an idling policy …”
see e.g. [0070] “ … restarter module …” see e.g. [0076] “ … restarter 330 … The restarter 330 can be a script … for an idle application, access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) 



 McGrath does not expressly disclose:
initiating execution of a listener using a network port to reserve the node used before the suspension.
	However in analogous art Glover discloses:
initiating execution of a listener using a network port to reserve the node used before the suspension (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042])
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.).
	Regarding claim 6, McGrath in view of Baset and in further view of  Cahill and in further view of Glover disclose the system of claim 5, wherein restarting execution of the node comprises using the listener to direct the request to a control instance configured to manage the listener (The combined solution per  Glover, as Glover  teaches a message associated with a service request is forwarded to a registry server comprising a listener registrar (i.e. control instance) which manages listeners; 
see e.g. [0025] “ … registry server 135 … register the listeners as being associated with their respective cloud services … the registry server 135 also updates the set(s) of listeners registered as being available to process service request for respective cloud service(s)  based on subsequent listener identification received at the registry server 135 …”
see e.g. [0031] “ The listener allocator 210 also sends an example publishListener message 245 to the registry server 135  … publishListener message 245 includes the name of cloud service (e.g. service request))
see e.g. [0035] “ The listener registrar 305 … stores the identification information received for a listener  …”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s registry server and notification services. The motivation being that the combined invention provides for increased efficiencies in managing and utilizing listeners.


Regarding claim 7, McGrath in view of Baset and in further view of Cahill and in further view of Glover disclose the system of claim 6, wherein the control instance maintains a configuration management database including one or more records that associate an address and the network port with the node (The combined solution per Glover, as Glover teaches the registry server (comprising a listener registrar)  maintains records comprising host and port information in a configuration management database; see e.g. [0031] “ … host and port information …” see e.g. [0035] “ listener repository 310 … database to link registered listener identification information (e.g. such as host and port information) …”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s database records. The motivation being that the combined invention provides for increased efficiencies in providing cloud services.
Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Baset and in further view of Cahill and in further view of Glover
Regarding claim 8, McGrath in view of Baset and in further view of Cahill disclose the system of claim 1, wherein a watcher executed on the server manages the hibernation and the restarting of the node (McGrath; McGrath teaches a reverse proxy 320 (i.e. watcher)  comprising a timer utilized to oversee the hibernation and a restarter for restarting the node; 
see e.g. [0068] “ … a timer 326 that tracks one or more usage and/or access statistics for each application and triggers certain actions when minimum usage thresholds for the access statistics are not met”; see e.g. [0070] “ reverse proxy 320 also includes a restarter module 330 to transparently restart an idle application …”), wherein a listener executed on the server sends a signal to the watcher and the watcher restarts execution of the node based on the signal (McGrath; McGrath teaches the restarter (i.e. listener) instructs (i.e., generates a signal) to restart execution of the node; see e.g. [0078] “ … the listener can instruct the agent of the node to start running the application …”) ,
However McGrath strongly suggests but does not expressly disclose:
  wherein the listener comprises an application that listens for network connections on a same network port as used by the node before hibernation .
However in analogous art Glover discloses:
wherein the listener comprises an application that listens for network connections on a same network port as used by the node before hibernation (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042]
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.)
Regarding claim 9., McGrath in view of Baset and in further view of  Cahill and in further view of Glover disclose the system of claim 8, wherein the watcher observes usage of resources of the server to determine that the server has a predefined amount of resources to permit execution of the node (McGrath; McGrath teaches a pre-calculated capacity (i.e. predefined amount of resources) of a node to support the provisioning of an application or component in a multi-tenant (shared) environment which is readily able to be utilized by a watcher;
see e.g. [0101] “ … information about the nodes … is stored in a data store accessible by the broker … such information about the nodes can include the pre-calculated capacity of each node … retrieving the capacity …”
see e.g. [0095] “ … application attribute can be application size. This can be measured in sheer memory used by the application node … the number of applications of various sizes can be stored an updated as a custom fact …”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Baset and in further view of Cahill and in further view of Potlapally (US 2015/0244716)
Regarding claim 10, McGrath in view of Baset and in further view of Cahill disclose the system of claim 1, wherein the operations comprise:
responsive to a determination that the server does not have the predefined amount of resources to permit execution of the node, initiating an instance move to a different server (Potlapally; Potlapally  teaches the migration of nodes to another server (i.e. host) upon the determination that the current sever has insufficient resources; see e.g.  [0052] “… an application or an entire compute instance may have to be migrated from one instance host (referred to as the source host) to another instance host (the destination host) 
under certain conditions … e.g. if the resources at the source host are found to be insufficient …” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Potlapally’s migration strategy. The motivation being that the combined invention provides for increased efficiencies in utilizing computing resources.
Claim 12 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Baset and in further view of Cahill and in further view of Arumugam (US 2016/0328222)
Regarding claim 12, McGrath in view of Baset and in further view of Cahill disclose the system of claim 1, McGrath does not expressly disclose wherein the operations comprise:
determining whether restarting execution of the node was successful by polling the application instance; and
in response to receiving no response from the application instance, determining that the restart was unsuccessful.
However in analogous art Arumugam discloses:
determining whether restarting execution of the node was successful by polling the application instance (Arumugan; Arumugan teaches a polling scheme to determine if the status (e.g. active) of an application;
see e.g. [0284] “ ... determine which server or application instance ... up/down status (determined by a monitoring poll) ...”); and
in response to receiving no response from the application instance, determining that the restart was unsuccessful (Per Arumugan, one of ordinary skill in the art is readily able to determine if the start was unsuccessful as a result of the poll;
see e.g. [0284] “ ... determine which server or application instance ... up/down status (determined by a monitoring poll) ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Arumgam’s polling scheme. The motivation being the combined solution provides for increased efficiencies in managing compute resources.
Claims 13 and 16 – 19 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Barton
	Regarding claim 13. McGrath discloses a method for selectively hibernating and restarting execution of a node of an application instance in a distributed computing environment, the method comprising (McGrath; McGrath teaches processes for idling (i.e. hibernating) and restarting a node of an application instance; see e.g. [0065] “ … idling an application or an application component in a multi-tenant  cloud hosting environment … shut down the application … restart the application …”:

	in response to determining that a criterion for hibernating the node is satisfied, hibernating the node (McGrath; McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” 
see e.g. [0037]);

	receiving a request from a client for the application instance (McGrath; McGrath teaches that once the application instance is hibernated , requests from clients are redirected to a  restarter; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”);
	
	
	

	
	
	

	requesting the hibernated node to be restarted based on the client being authorized to
access the application instance (McGrath; McGrath teaches requests may result in the application instance being restarted in light of the applications being available based upon an authentication service;

	see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”; 

	see e.g. [0041] … requests from the client layer 210 …  first authenticates the user using an authentication service 224 …”)

Although McGrath teaches the dynamic monitoring of thresholds to facilitate migrating application instances between active and hibernation states, the prequalification of application instance resources to handle client requests, and authentication services to access application instances,  McGrath does not address conventional schemes with respect to page redirecting and therefore does not expressly disclose:

responsive to the request and determining that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node ;

	providing a redirect page indicating that the application instance is in hibernation;

	receiving input from the client at the redirect page indicating that the client is authorized
to access the application instance;

However in another embodiment McGrath discloses:

a determination of predefined amount of resources to permit execution of a node prior to starting the node (McGrath; McGrath teaches before a node and/or application instance transitions from an inoperable state  into an active state a resource analysis is performed in order to determine if there are a predefined amount of resources to permit execution;

see e.g. [0100] “ ... the current capacity on the discovered nodes is determined ...”
see e.g. [0101] “ … information about the nodes … is stored in a data store accessible by the broker … such information about the nodes can include the pre-calculated capacity of each node … retrieving the capacity …”
see e.g. [0095] “ … application attribute can be application size. This can be measured in sheer memory used by the application node … the number of applications of various sizes can be stored an updated as a custom fact …”

Therefore it would have been obvious to one of ordinary skilled in the art (IT/IS specialist, Cloud Administrator, etc.) before the effective filing date of the claimed invention to utilize McGrath’s resource determination scheme for applications going into an active state. The motivation being the combined solution provides for one of ordinary skill in the art the ability to apply the necessary analysis when existing hibernated, inactive, or idled application instances are potentially transitioned to an active state

McGrath discloses (per the teachings of the additional embodiment):
responsive to the request and determining that a server hosting the node has a predefined amount of resources to permit execution of the node, restarting execution of the node (McGrath; McGrath’s  resource determination scheme which involves the transitioning of an application to an active state is readily applicable to an application instance in hibernation transitioning to an active state) 

	Cahill discloses:
providing a redirect page indicating that the application instance is in hibernation  (Cahill; Cahill teaches users may be directed to a web page that provides the status of an application instance; 
see e.g. Column 9, Lines 24 – 51 “… communicate with alternate server to display a downtime notification message web message for all incoming requests, indicating that the server hosting the requested web page, website, or web-based application is down …”); 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).;
McGrath in view of Cahill does address re-authentication and therefore does not expressly disclose:
	receiving input from the client at the redirect page indicating that the client is authorized
to access the application instance;
However in analogous art Barton discloses:
	receiving input from the client at the redirect page indicating that the client is authorized
to access the application instance; ( Barton; Barton teaches clients are required to re-authenticate upon an application resuming service;
see e.g. [0150] “ The policy may also specify a re-authentication period ... application is restarted, a user is challenged  to re-authenticate ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Barton’s re-authentication scheme. The motivation being the combined solution provides for enhanced security with respect to resuming applications and/or services.
Regarding claim 16, McGrath in view of Cahill and in further view of Barton discloses the method of claim 13, wherein the criterion for hibernating comprises: 
determining the application instance being idle for a predetermined threshold period of time (McGrath teaches an idling condition threshold (i.e. criterion for hibernation) associated with a node is satisfied; 
see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” see e.g. [0037];
determining the application instance exceeding a time period for evaluating the application instance, 
detecting a malfunction in the application instance;
determining a relatively higher priority access for a second client;
or a combination thereof.
Regarding claim 17, McGrath in view of Cahill and in further view of Barton disclose the method of claim 13, wherein determining that the server has a predefined amount of resources comprises executing a watcher on a server device to examine historical records of resource usage of the server device, perform a scan of available resources in the server, or a combination thereof (McGrath; McGrath teaches a broker which dynamically monitors resources in the server;
see e.g. [0100] “ ... the current capacity on the discovered nodes is determined. A node with more capacity has more unused resources ... processes for determining node capacity ... gathered information ...”
see e.g. [0101]);
Regarding  claim 18, McGrath in view of Cahill and in further view of Barton discloses the method of claim 13, wherein the node comprises a database node, an application node, or a combination thereof, and wherein the node to be hibernated comprises a particular type of the database node, a particular type of the application node, or a combination thereof (McGrath; McGrath teaches composite applications comprising individual components (e.g. an application node and a database node )and where these nodes may have there own criteria for undergoing idling (i.e. hibernation); 
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application).

Regarding claim 19, McGrath in view of Cahill and in further view of Barton disclose the method of claim 13,  and although wherein the indication that the client is authorized to access the application instance comprises confirmation of a username, a password, a biometric data, or a combination thereof (The combined solution per Cahill provides for “user account passwords” which are parcel of an authentication process provided by McGrath (see e.g. [0106] “ ... log into ...”, see e.g. Fig. 2A, Authentication service 224 ;
See e.g. Column 4, Line 3 “ ... user account password ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s login  scheme The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).

Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Barton and in further view of Glover
Regarding claim 14, McGrath in view of Cahill and in further view of Barton disclose the method of claim 13, wherein hibernating the node comprises suspending execution of the node on the server and initiating execution of a listener executing on the server (McGrath; McGrath teaches the node is shutdown/idled (i.e. hibernated) based upon the threshold and that a restarter (i.e. listener) is invoked (i.e. initiated) to monitor potential requests (e.g. HTTP requests) of the application during hibernation mode; 
see e.g. [0069] “ … application met or exceeded an idling condition threshold ….  in response … proceeds to idle the identified application …” see e.g. [0072] “ …. trigger idling …” see e.g. [0074] “… the application is shut down in response to the elapsed threshold observation … an application should be idled in response to having triggered an idling policy …”
see e.g. [0070] “ … restarter module …” see e.g. [0076] “ … restarter 330 … The restarter 330 can be a script … for an idle application, access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”) 

initiating execution of a listener executing on the server using a network port to reserve the node used before the suspending.
However in analogous art Glover discloses:
initiating execution of a listener executing on the server using a network port to reserve the node used before the suspending  (Glover; Glover teaches the dynamic allocation of an HTTP listener associated with a network port serving as a broker which allows users to procure and/or reserve nodes prior to any downtime, maintenance, or hibernation modes and where the listener is utilized to monitor requests in a cloud environment; 
see e.g. [0024] “ … the listener resource (also referred to as a listener) is responsible for monitoring and receiving service requests … for its associated cloud resource… such as when the listener resource is acting as a broker of the cloud service …”
see e.g. [0022] “ … any type of data server, application server, computing node …”
see e.g. [0020] “ … an HTTP listener can be dynamically allocated to any available port on a host …” see e.g. [0019], [0021], [0042])
Therefore it would have been prima facie obvious to one of ordinary skill in the art to the art to modify McGrath with Glover’s network port infrastructure. The motivation being that the combined invention provides for McGrath’s restarter to be associated with a network port utilized to procure or reserve cloud services (i.e. nodes, application instances, etc.).
Regarding claim 15, McGrath in view of Cahill and in further view of Barton and in further view of Glover disclose the method of claim 14, wherein restarting execution of the node comprises using the listener to direct the request to a control instance configured to manage the listener  (The combined solution per  Glover, as Glover  teaches a message associated with a service request is forwarded to a registry server comprising a listener registrar (i.e. control instance) which manages listeners; 
see e.g. [0025] “ … registry server 135 … register the listeners as being associated with their respective cloud services … the registry server 135 also updates the set(s) of listeners registered as being available to process service request for respective cloud service(s)  based on subsequent listener identification received at the registry server 135 …”
see e.g. [0031] “ The listener allocator 210 also sends an example publishListener message 245 to the registry server 135  … publishListener message 245 includes the name of cloud service (e.g. service request))
see e.g. [0035] “ The listener registrar 305 … stores the identification information received for a listener  …”, wherein the control instance maintains a configuration management database including one or more records that associate an address and the network port with the node (The combined solution per Glover, as Glover teaches the registry server (comprising a listener registrar)  maintains records comprising host and port information in a configuration management database; see e.g. [0031] “ … host and port information …” see e.g. [0035] “ listener repository 310 … database to link registered listener identification information (e.g. such as host and port information) …”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s database records. The motivation being that the combined invention provides for increased efficiencies in providing cloud services.
Claim 20 is rejected under 35 USC 103 as being unpatentable over McGrath in view of Cahill and in further view of Glover and in further view of Barton
Regarding claim 20, McGrath discloses a  non-transitory computer-readable storage medium comprising processor-executable routines that, when executed by a processor, facilitate a performance of operations comprising (McGrath; see e.g., [0024] “ ... machine readable storage medium ... floppy disks ... ROMs ... RAMs ... “ see e.g. [0128] “ ... processor  ... instruction sets, or processors implementing a combination of instruction sets ...” see e.g. [0127]):
observing an operation of a node executed by a processor on a first server, wherein the node is a node of an application instance in a distributed computing environment (McGrath; McGrath teaches observing and/or monitoring a condition threshold (i.e. idling condition threshold) associated with a node and application instance in a distributed computing environment; 
see e.g. [0072] “ … a minimum level of access is not maintained, the threshold for insufficient access can be triggered … a lack of HTTP requests targeting the application within some threshold time …” 

see e.g. [0069] “ … the timer 326 alerts an idler 328 of the reverse proxy 320 of which application met or exceeded an idling condition threshold” , 
see e.g. [0037]
see e.g. [0082] “ … for the idling processing, it may not be an entire application that becomes underutilized. Rather it may be a component of a composite application that is contained in a different resource pool from that is not meeting  usage thresholds … but an idle database executing in a different resource pool .. the database server can be idled … with the application component being treated as the application);
in response to determining that a criterion for hibernation of the node is satisfied based on the observing, hibernating the node by suspending execution of the node on the first server  (McGrath; Per McGrath, if the threshold condition is met the node is hibernated by suspending execution of the node;
see e.g. [0072], [0069], [0037], [0082])
receiving a request from a client for the application instance using a network interface of the first server and a network interface of the client (McGrath; McGrath teaches that once the application instance is hibernated , subsequent client requests are received over a network; 
see e.g. [0076] “… point incoming requests (such as HTTP requests) to the restarter 330 … access to the application are not provided to the application – since it is not running … but instead are provided to a restarter”
see e.g. [0129] “ ... network interface device 808 ...”
see e.g. Fig. 1 illustrating client devices submitting requests to nodes over Network 102
The Examiner notes client and server/node infrastructure comprise conventional network interfaces to transmit and receive data over Network 102);
	requesting the hibernated node to be restarted based on the client being authorized to access the application instance (McGrath; McGrath teaches requests may result in the application instance being requested to restart via signaling  in light of the applications being available based upon an authentication service;

	see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”; 
	see e.g. [0041] … requests from the client layer 210 …  first authenticates the user using an authentication service 224 …”
The Examiner notes per MPEP 2144.04 the authentication process is readily able to repeatable and/or continuous per the needs of one of ordinary skill in the art;
Section V: E “Making Continuous “ ... The court claimed continuous operation would have been obvious  ...”);
 wherein the authorization comprises an authentication of the client using a control server connected to the first server using the network interface of the first server and a network interface of the control server (McGrath;  McGrath teaches an authentication service module residing in a distributed computing environment to facilitate authentication between client and server infrastructure comprising the above conventional network interfaces; see e.g. Authentication Service 224 illustrated in Fig. 2A) , wherein the control server comprises a configuration management database including one or more records (McGrath; McGrath teaches a database comprising configuration and/or model information about nodes; see e.g. [0044] “ ... data store 228 ... information about the nodes ...”); and
redirecting the client to the application instance upon the node restarting (McGrath; McGrath teaches  client requests may be redirected back  to the application instance when it has reverted back to the active state (i.e. from the idle state);
see e.g. [0078] “ … in response to receiving the request, the restarter 330 … starts up the application and changes the state of the application back from idle to active … can effect the starting of the application … using interprocess communication and task automation techniques. Any saved application state information can be accessed by the node to return the application to the state it was in when idled”).
McGrath does not expressly disclose:
restarting execution of the node in response to the request, a determination that the first server has a predefined amount of available resources to permit execution of the node
providing a redirect page indicating that the application instance is in hibernation;
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
wherein the control server comprises a configuration management database including one or more records that associate an address and a network port with the node;

However in another embodiment McGrath discloses:

a determination of predefined amount of resources to permit execution of a node prior to starting the node (McGrath; McGrath teaches before a node and/or application instance transitions from an inoperable state  into an active state a resource analysis is performed in order to determine if there are a predefined amount of resources to permit execution;

see e.g. [0100] “ ... the current capacity on the discovered nodes is determined ...”
see e.g. [0101] “ … information about the nodes … is stored in a data store accessible by the broker … such information about the nodes can include the pre-calculated capacity of each node … retrieving the capacity …”
see e.g. [0095] “ … application attribute can be application size. This can be measured in sheer memory used by the application node … the number of applications of various sizes can be stored an updated as a custom fact …”

Therefore it would have been obvious to one of ordinary skilled in the art (IT/IS specialist, Cloud Administrator, etc.) before the effective filing date of the claimed invention to utilize McGrath’s resource determination scheme for applications going into an active state. The motivation being the combined solution provides for one of ordinary skill in the art the ability to apply the necessary analysis when existing hibernated, inactive, or idled application instances are potentially transitioned to an active state



McGrath discloses (per the teachings of the additional embodiment)
restarting execution of the node in response to the request, a determination that the first server has a predefined amount of available resources to permit execution of the node (McGrath; McGrath’s  resource determination scheme which involves the transitioning of an application to an active state is readily applicable to an application instance in hibernation transitioning to an active state)
Cahill discloses:
providing a redirect page indicating that the application instance is in hibernation (Cahill; Cahill teaches users may be directed to a web page that provides the status of an application instance; 
see e.g. Column 9, Lines 24 – 51 “… communicate with alternate server to display a downtime notification message web message for all incoming requests, indicating that the server hosting the requested web page, website, or web-based application is down …”);
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Cahill’s redirect scheme associated with service status. The motivation being the combined invention provides for increased efficiencies in utilizing cloud services while also enhancing user experience of different types of client requests (e.g. consumers and/or enterprise users).
McGrath in view of Cahill does not expressly disclose:
wherein the control server comprises a configuration management database including one or more records that associate an address and a network port with the node;
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
However in analogous art Glover discloses:
wherein the control server comprises a configuration management database including one or more records that associate an address and a network port with the node (Glover teaches a registry server (comprising a listener registrar)  maintains records comprising host and port information in a configuration management database; 
see e.g. [0031] “ … host and port information …” see e.g. [0035] “ listener repository 310 … database to link registered listener identification information (e.g. such as host and port information) …”);
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Glover’s database records. The motivation being that the combined invention provides for increased efficiencies in providing cloud services.
McGrath in view of Cahill and in further view of Glover does not expressly disclose:
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance;
However in analogous art Barton discloses:
receiving input from the client at the redirect page indicating that the client is authorized to access the application instance ( Barton; Barton teaches clients are required to re-authenticate upon an application resuming service which one of ordinary skill in the art is readily able to utilize within the context of a redirect page notifying an application, instance, or node has been hibernated or idled;
see e.g. [0150] “ The policy may also specify a re-authentication period ... application is restarted, a user is challenged  to re-authenticate ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath with Barton’s re-authentication scheme. The motivation being the combined solution provides for enhanced security with respect to resuming applications and/or services. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449